Exhibit 10.04

[g177951ke01i001.jpg]

222 South Riverside Plaza, Suite 900
Chicago, IL 60606

The process of trading begins with your completing at least one set of account
forms.

This Application contains a negotiable contract (the “Account Agreement”)
through which you agree to assume certain contractual obligations and
contractually waive certain rights. Accordingly, this Account Application,
including the Account Agreement, MUST BE READ CAREFULLY and signed by EVERY
person or group trading contracts as defined by the account agreement through
R.J. O’Brien (“RJO”). Original agreements must be completed and returned to your
broker. Customers may print out account agreements from the Internet and send
original signed documentation back to broker. However, customers utilizing
Internet forms should pay particular attention to paragraph 13 of the Account
Agreement.

Please be sure that you read and understand everything in this Application. Fill
it out fully and legibly, signing and dating, in ink, where required. Otherwise,
the opening of your account may be delayed. A new account can be traded only
when the Application and initial funds are accepted in, and the Application is
approved by, RJO’s Chicago office.

SINCE TRADES INVOLVE AN IMMEDIATE OBLIGATION BY RJO TO THE RESPECTIVE EXCHANGES,
UNLESS OTHER ARRANGEMENTS HAVE BEEN MADE, YOUR TRADING CAN BEGIN ONLY WHEN
CLEARED FUNDS ARE RECEIVED BY R.J. O’BRIEN, IN THE FORM OF:

A.                      A bank wire to the Harris Trust & Savings Bank of
Chicago for the account of R.J. O’Brien, Customer Segregated Account 367-171-6.
The ABA routing, if necessary, is 071-000-288. (Be sure to include your name as
it appears on your account agreement and also your complete account number.);

B.                        A certified check or cashier’s check made payable to
R.J. O’Brien. If this is a new account, personal checks, money market checks and
savings and loan checks may require clearance before you can trade. In addition,
the originating source of all funds coming into the account must match the name
on the account;

C.                        TRANSFER of funds and/or existing positions to your
account from another firm. When transferring an account, please fill out the
Account Transfer Form in the back of this booklet, return it to RJO with all
other required documents (via your Introducing Broker, if any), and RJO will
apply positions and funds to your account accordingly.

WHEN YOUR ACCOUNT IS OPEN AND TRADING, READ YOUR STATEMENTS CAREFULLY, AS SOON
AS THEY ARE RECEIVED. If you plan to be away, check in with your broker as
frequently as prudent! Do not delay reviewing your trading status. If you have
ANY questions about an individual trade or your balance or position, either
phone your account representative (broker) immediately, or if he or she is
unavailable or a problem is not resolved at once, call the RJO Compliance staff
in Chicago at 312-373-5000.

ATTENTION:                       Please make a copy of this entire account
application for your records.

Rev. 1/05


--------------------------------------------------------------------------------


 

RISK DISCLOSURE STATEMENT FOR FUTURES AND OPTIONS

This brief statement does not disclose all of the risks and other significant
aspects of trading in futures and options. In light of the risks, you should
undertake such transactions only if you understand the nature of the contracts
(and contractual relationships) into which you are entering and the extent of
your exposure to risk. Trading in futures and options is not suitable for many
members of the public. You should carefully consider whether trading is
appropriate for you in light of your experience, objectives, financial resources
and other relevant circumstances.

Futures

1. Effect of “Leverage” or “Gearing”

Transactions in futures carry a high degree of risk. The amount of initial
margin is small relative to the value of the futures contract so that
transactions are “leveraged” or “geared.” A relatively small market movement
will have a proportionately larger impact on the funds you have deposited or
will have to deposit: this may work against you as well as for you. You may
sustain a total loss of initial margin funds and any additional funds deposited
with the firm to maintain your position. If the market moves against your
position or margin levels are increased, you may be called upon to pay
substantial additional funds on short notice to maintain your position. If you
fail to comply with a request for additional funds within the time prescribed,
your position may be liquidated at a loss and you will be liable for any
resulting deficit.

2. Risk-reducing orders or strategies

The placing of certain orders (e.g. “stop-loss” orders, where permitted under
local law, or “stop-limit” orders) which are intended to limit losses to certain
amounts may not be effective because market conditions may make it impossible to
execute such orders. Strategies using combinations of positions, such as
“spread” and “straddle” positions may be as risky as taking simple “long” or
“short” positions.

Options

3. Variable degree of risk

Transactions in options carry a high degree of risk. Purchasers and sellers of
options should familiarize themselves with the type of option (i.e. put or call)
which they contemplate trading and the associated risks. You should calculate
the extent to which the value of the options must increase for your position to
become profitable, taking into account the premium and all transaction costs.

The purchaser of options may offset or exercise the options or allow the options
to expire. The exercise of an option results either in a cash settlement or in
the purchaser acquiring or delivering the underlying interest. If the option is
on a future, the purchaser will acquire a futures position with associated
liabilities for margin (see the section on Futures above). If the purchased
options expire worthless, you will suffer a total loss of your investment which
will consist of the option premium plus transaction costs. If you are
contemplating purchasing deep-out-of the-money options, you should be aware that
the chance of such options becoming profitable ordinarily is remote.

Selling (“writing” or “granting”) an option generally entails considerably
greater risk than purchasing options. Although the premium received by the
seller is fixed, the seller may sustain a loss well in excess of that amount.
The seller will be liable for additional margin to maintain the position if the
market moves unfavorably. The seller will also be exposed to the risk of the
purchaser exercising the option and the seller will be obligated to either
settle the option in cash or to acquire or deliver the underlying interest. If
the option is on a future, the seller will acquire a position in a future with
associated liabilities for margin (see the section on Futures above). If the
option is “covered” by the seller holding a corresponding position in the
underlying interest or a future or another option, the risk may be reduced. If
the option is not covered, the risk of loss can be unlimited.

Certain exchanges in some jurisdictions permit deferred payment of the option
premium, exposing the purchaser to liability for margin payments not exceeding
the amount of the premium. The purchaser is still subject to the risk of losing
the premium and transaction costs. When the option is exercised or expires, the
purchaser is responsible for any unpaid premium outstanding at that time.

Additional risks common to futures and options

4. Terms and conditions of contracts

You should ask the firm with which you deal about the terms and conditions of
the specific futures or options which you are trading and associated obligations
(e.g., the circumstances under which you may become obligated to make or take
delivery of the underlying interest of a futures contract and, in respect to
options, expiration dates and restrictions on the time for exercise). Under
certain circumstances the specifications of outstanding contracts (including the
exercise price of an option) may be modified by the exchange or clearing house
to reflect changes in the underlying interest.

5. Suspension or restriction of trading and pricing relationships

Market conditions (e.g. illiquidity) and/or the operation of the rules of
certain markets (e.g. the suspension of trading in any contract or contract
month because of price limits or “circuit breakers”) may increase the risk of
loss by making it difficult or impossible to effect transactions or
liquidate/offset positions. If you have sold options, this may increase the risk
of loss. Further, normal pricing relationships between the underlying interest
and the future, and the underlying interest and the option may not exist. This
can occur when, for example, the futures contract underlying the option is
subject to price limits while the option is not. The absence of an underlying
reference price may make it difficult to judge “fair” value.

2


--------------------------------------------------------------------------------


 

6. Deposited cash and property

You should familiarize yourself with the protections accorded money or other
property you deposit for domestic and foreign transactions, particularly in the
event of a firm insolvency or bankruptcy. The extent to which you may recover
your money or property may be governed by specific legislation or local rules.
In some jurisdictions, property which had been specifically identifiable as your
own will be pro-rated in the same manner as cash for purposes of distribution in
the event of a shortfall.

7. Commission and other charges

Before you begin to trade, you should obtain a clear explanation of all
commission, fees and other charges for which you will be liable. These charges
will affect your net profit (if any) or increase your loss.

8. Transactions in other jurisdictions

Transactions on markets in other jurisdictions, including markets formally
linked to a domestic market, may expose you to additional risk. Such markets may
be subject to regulation which may offer different or diminished investor
protection. Before you trade you should inquire about any rules relevant to your
particular transactions. Your local regulatory authority will be unable to
compel the enforcement of the rules of regulatory authorities or markets in
other jurisdictions where your transactions have been effected. You should ask
the firm with which you deal for details about the types of redress available in
both your home jurisdiction and other relevant jurisdictions before you start to
trade.

9. Currency risks

The profit or loss in transactions in foreign currency denominated contracts
(whether they are traded in your own or another jurisdiction) will be affected
by fluctuations in currency rates where there is a need to convert from the
currency denomination of the contract to another currency.

10. Trading facilities

Most open-outcry and electronic trading facilities are supported by
computer-based component systems for the order routing, execution, matching,
registration or clearing of trades. As with all facilities and systems, they are
vulnerable to temporary disruption or failure. Your ability to recover certain
losses may be subject to limits on liability imposed by the system provider, the
market, the clearinghouse and/or member firms. Such limits may vary: you should
ask the firm with which you deal for details in this respect.

11. Electronic trading

Trading on an electronic trading system may differ not only from trading in an
open-outcry market but also from trading on other electronic trading systems. If
you undertake transactions on an electronic trading system, you will be exposed
to risks associated with the system including the failure of hardware and
software. The result of any system failure may be that your order is either not
executed according to your instructions or is not executed at all.

12. Off-exchange transactions

In some jurisdictions, and only then in restricted circumstances, firms are
permitted to effect off-exchange transactions. The firm with which you deal may
be acting as your counterparty to the transaction. It may be difficult or
impossible to liquidate an existing position, to assess the value, to determine
a firm price or to assess the exposure to risk, For these reasons, these
transactions may involve increased risks. Off-exchange transactions may be less
regulated or subject to a separate regulatory regime. Before you undertake such
transactions, you should familiarize yourself with applicable rules and
attendant risks.

I hereby acknowledge that I have received and understood this Risk Disclosure
Statement.

If Individual or Joint Account:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Customer Name

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

Customer Signature

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Joint Party Name

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

Joint Party Signature

Date

 

 

 

 

 

 

 

 

 

 

 



If Corporation, Partnership, or other entity: (All General Partners must sign),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

/s/ Annette A. Cazenave Sr. V. Pres., Refco Comm. Mgmt.

 

 

 

 

Signature

Title

 

 

 

 

 

 

 

 

 

 

9/27/06

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

Signature

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

3


--------------------------------------------------------------------------------


 

PRIVACY POLICY

R.J. O’Brien and

 

    believe in respecting the privacy and security

 

(Name of Introducing Broker)

 

of your personal information. Please read this Privacy Policy carefully.

We do not disclose any nonpublic personal information about our customers or
former customers to anyone, except as permitted by law.

Collection of Information

We collect nonpublic personal information about you from the following sources:

·                             Information we receive from you on applications or
other forms;

·                             Information about your transactions with us, our
affiliates or others; and

·                             Information we receive from a consumer reporting
agency.

Information Sharing with Nonaffiliated Third Parties as Permitted by Law

We are permitted by law to share all the information we collect, as described
above, with (1) companies that perform marketing services on our behalf and (2)
other third parties that assist us with preparing and processing orders and
statements.

Confidentiality and Security

We restrict access to nonpublic personal information about you to those
employees who need to know that information to provide products or services to
you. We maintain physical, electronic and procedural safeguards that are
designed to protect your nonpublic information.

4


--------------------------------------------------------------------------------


NOTICE TO CUSTOMERS

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

What this means for you: When you open an account, we will ask for your name,
address, date of birth and other information that will allow us to identify you.
We may also ask to see your driver’s license or other identifying documents.

5


--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR ACCOUNT FORMS

Risk Disclosure Statement for Futures and Options

 

Pages 2-3

(This CFTC Risk Disclosure must be signed by all customers.)

 

 

 

 

 

Privacy Policy

 

Page 4

(Please review)

 

 

 

 

 

Notice to Customers

 

Page 5

(Please review)

 

 

 

 

 

Account Application

 

Page 7

(All customers must complete.)

 

 

 

 

 

General Partner Information

 

Pages 8-9

(All General Partners of a Partnership must complete.)

 

 

 

 

 

Account Agreement

 

Pages 10-16

(Please review and sign were applicable.)

 

 

 

 

 

Personal Guarantee

 

Page 17

(All Corporate, LLC, and Partnership accounts must sign.)

 

 

 

 

 

Exercise and Assignment Policy

 

Page 18

(Must be signed by all customers.)

 

 

 

 

 

Hedge Agreement

 

Page 19

(All customers requesting bone fide hedge margins must complete and sign.)

 

 

 

 

 

Introducing Broker Authorization

 

Page 20

(Must be signed by all customers.)

 

 

 

 

 

Trading and Order Routing Disclosure Statement

 

Page 22

(Must be reviewed by all customers.)

 

 

 

 

 

New York Board of Trade Electronic Order Routing Systems Disclosure Statement

 

Page 23

(Must be reviewed by all customers.)

 

 

 

 

 

Additional Risk Disclosure

 

Page 24

(All customers must review and sign if applicable.)

 

 

 

 

 

Request for Electronic Transmission of Customer Statements

 

Page 25

(Must be signed by all customers requesting statements be sent electronically.)

 

 

 

 

 

Internal Revenue Code Substitute Form W-9

 

Page 26

(Must be completed by all U.S. Citizens.)

 

 

 

 

 

Account Transfer Form

 

Page 27

 

6


--------------------------------------------------------------------------------


PARTNERSHIP
INDIVIDUAL GENERAL PARTNER INFORMATION

1) General Partner

Refco Comm. Mgmt.

 

41 - 1457292

 

 

 

 

Name

 

Social Security

 

Occupation

 

Date of Birth

 

 

Refco Commodity Mgmt. Inc..

 

 

 

 

Employer Name

 

Nature of Business

 

 

 

 

312 - 456 - 6462

 

 

 

 

 

 

Daytime Phone

 

Home Phone

 

Fax Phone

 

 

 

Financials

 

Annual Income:

 

Liquid Net Worth:**

 

Total Net Worth:

o  $25,000 - $50,000*

 

o  $5,000 - $25,000

 

o  $5,000 - $25,000

o  $50,000 - $100,000

 

o  $25,000 - $50,000

 

o  $25,000 - $50,000

o  $100,000 - $200,000

 

o  $50,000 - $100,000

 

o  $50,000 - $100,000

o  $200,000 - $1,000,000

 

o  $100,000 - $500,000

 

o  $100,000 - $500,000

o  over $1,000,000

 

o  $500,000 - $1,000,000

 

o  $500,000 - $1,000,000

 

 

o  $1,000,000 - $2,000,000

 

o  $1,000,000 - $2,000,000

*If under $25,000, give amount & source:

 

o  $2,000,000 and over

 

x  $2,000,000 and over

 

 

**Excluding equity in home

 

 

 

Investment Experience

 

Futures:

 

Commodity Options:

 

Commodity Funds:

 

Stocks/Bonds:

x

Yes

 

o  Yes

 

x  Yes

 

o  Yes

o

No

 

x  No

 

o  No

 

x  No

9

Years

 

___ Years

 

_9  Years

 

___ Years

 

If yes, please list accounts:

 

 

 

 

 

 

 

 

 

 

 

 

o  Open

 

o  Closed

 

 

 

o  Open

 

o  Closed

Firm

 

 

 

 

 

Firm

 

 

 

 

 

Do you understand:

x

Yes

 

o  No

 

Basics of Futures Trading?

x

Yes

 

o  No

 

Risks of Loss and the Possibility of Incurring a Debit?

o

Yes

 

o  No

 

RJO Margin Policy? (See Account Agreement, section 3)

x

Yes

 

o  No

 

Is Futures Trading Suitable for you?

x

Yes

 

o  No

 

Are you an employee or member of any futures or securities exchange, NFA, NASD;
a member firm of either of

 

 

 

 

 

those entities or an employee of RJO?  If yes, list:

Member NFA

 

 

2) General Partner

 

 

 

 

 

 

 

Name

 

Social Security

 

Occupation

 

Date of Birth

 

 

 

 

 

 

 

Employer Name

 

Nature of Business

 

 

 

 

 

 

 

 

 

 

 

Daytime Phone

 

Home Phone

 

Fax Phone

 

 

 

Financials

 

Annual Income:

 

Liquid Net Worth:**

 

Total Net Worth:

o  $25,000 - $50,000*

 

o  $5,000 - $25,000

 

o  $5,000 - $25,000

o  $50,000 - $100,000

 

o  $25,000 - $50,000

 

o  $25,000 - $50,000

o  $100,000 - $200,000

 

o  $50,000 - $100,000

 

o  $50,000 - $100,000

o  $200,000 - $1,000,000

 

o  $100,000 - $500,000

 

o  $100,000 - $500,000

o  over $1,000,000

 

o  $500,000 - $1,000,000

 

o  $500,000 - $1,000,000

 

 

o  $1,000,000 - $2,000,000

 

o  $1,000,000 - $2,000,000

*If under $25,000, give amount & source:

 

o  $2,000,000 and over

 

o  $2,000,000 and over

 

 

**Excluding equity in home

 

 

 

Investment Experience

 

Futures:

 

Commodity Options:

 

Commodity Funds

 

Stocks/Bonds

o  Yes

 

o  Yes

 

o  Yes

 

o  Yes

o  No

 

o  No

 

o  No

 

o  No

___ Years

 

___ Years

 

___ Years

 

___ Years

 

If yes, please list accounts:

 

 

 

 

 

 

 

 

 

 

 

 

o  Open

 

o  Closed

 

 

 

o  Open

 

o  Closed

 

Do you understand:

o  Yes

 

o  No

 

Basics of Futures Trading?

o  Yes

 

o  No

 

Risks of Loss and the Possibility of Incurring a Debit?

o  Yes

 

o  No

 

RJO Margin Policy? (See Account Agreement, section 3)

o  Yes

 

o  No

 

Is Futures Trading Suitable for you?

o  Yes

 

o  No

 

Are you an employee or member of any futures or securities exchange, NFA, NASD;
a member firm of either

 

 

 

 

of those entities or an employee of RJO?  If yes, list:

 

 

 

8


--------------------------------------------------------------------------------


3) General Partner

 

 

 

 

 

 

 

Name

 

Social Security

 

Occupation

 

Date of Birth

 

 

 

 

 

 

 

Employer Name

 

Nature of Business

 

 

 

 

 

 

 

 

 

 

 

Daytime Phone

 

Home Phone

 

Fax Phone

 

 

 

Financials

 

Annual Income:

 

Liquid Net Worth:**

 

Total Net Worth:

o  $25,000 - $50,000*

 

o  $5,000 - $25,000

 

o  $5,000 - $25,000

o  $50,000 - $100,000

 

o  $25,000 - $50,000

 

o  $25,000 - $50,000

o  $100,000 - $200,000

 

o  $50,000 - $100,000

 

o  $50,000 - $100,000

o  $200,000 - $1,000,000

 

o  $100,000 - $500,000

 

o  $100,000 - $500,000

o  over $1,000,000

 

o  $500,000 - $1,000,000

 

o  $500,000 - $1,000,000

 

 

o  $1,000,000 - $2,000,000

 

o  $1,000,000 - $2,000,000

*If under $25,000, give amount & source:

 

o  $2,000,000 and over

 

o  $2,000,000 and over

 

 

**Excluding equity in home

 

 

 

Investment Experience

 

Futures:

 

Commodity Options:

 

Commodity Funds

 

Stocks/Bonds

o  Yes

 

o  Yes

 

o  Yes

 

o  Yes

o  No

 

o  No

 

o  No

 

o  No

___ Years

 

___ Years

 

___ Years

 

___ Years

 

If yes, please list accounts:

 

 

 

 

 

 

 

 

 

 

 

 

o  Open

 

o  Closed

 

 

 

o  Open

 

o  Closed

Firm

 

 

 

 

 

Firm

 

 

 

 

 

Do you understand:

o  Yes

 

o  No

 

Basics of Futures Trading?

o  Yes

 

o  No

 

Risks of Loss and the Possibility of Incurring a Debit?

o  Yes

 

o  No

 

RJO Margin Policy? (See Account Agreement, section 3)

o  Yes

 

o  No

 

Is Futures Trading Suitable for you?

o  Yes

 

o  No

 

Are you an employee or member of any futures or securities exchange, NFA, NASD;
a member firm of either

 

 

 

 

of those entities or an employee of RJO?  If yes, list:

 

 

 

4) General Partner

 

 

 

 

 

 

 

Name

 

Social Security

 

Occupation

 

Date of Birth

 

 

 

 

 

 

 

Employer Name

 

Nature of Business

 

 

 

 

 

 

 

 

 

 

 

Daytime Phone

 

Home Phone

 

Fax Phone

 

 

 

Financials

 

Annual Income:

 

Liquid Net Worth:**

 

Total Net Worth:

o  $25,000 - $50,000*

 

o  $5,000 - $25,000

 

o  $5,000 - $25,000

o  $50,000 - $100,000

 

o  $25,000 - $50,000

 

o  $25,000 - $50,000

o  $100,000 - $200,000

 

o  $50,000 - $100,000

 

o  $50,000 - $100,000

o  $200,000 - $1,000,000

 

o  $100,000 - $500,000

 

o  $100,000 - $500,000

o  over $1,000,000

 

o  $500,000 - $1,000,000

 

o  $500,000 - $1,000,000

 

 

o  $1,000,000 - $2,000,000

 

o  $1,000,000 - $2,000,000

*If under $25,000, give amount & source:

 

o  $2,000,000 and over

 

o  $2,000,000 and over

 

 

**Excluding equity in home

 

 

 

Investment Experience

 

Futures:

 

Commodity Options:

 

Commodity Funds

 

Stocks/Bonds

o  Yes

 

o  Yes

 

o  Yes

 

o  Yes

o  No

 

o  No

 

o  No

 

o  No

___ Years

 

___ Years

 

___ Years

 

___ Years

 

If yes, please list accounts:

 

 

 

 

 

 

 

 

 

 

 

 

o  Open

 

o  Closed

 

 

 

o  Open

 

o  Closed

Firm

 

 

 

 

 

Firm

 

 

 

 

 

Do you understand:

o  Yes

 

o  No

 

Basics of Futures Trading?

o  Yes

 

o  No

 

Risks of Loss and the Possibility of Incurring a Debit?

o  Yes

 

o  No

 

RJO Margin Policy? (See Account Agreement, section 3)

o  Yes

 

o  No

 

Is Futures Trading Suitable for you?

o  Yes

 

o  No

 

Are you an employee or member of any futures or securities exchange, NFA, NASD;
a member firm

 

 

 

 

of either of those entities or an employee of R.J. O’Brien?  If yes, list:

 

 

 

9


--------------------------------------------------------------------------------


ACCOUNT AGREEMENT

1. ACCOUNT STATUS

R.J. O’Brien (RJO) agrees to accept and maintain for the undersigned Customer
one or more accounts and to act as broker or dealer for Customer in the
execution and clearance of orders for transactions involving the purchase and
sale of commodity futures contracts; options on futures contracts; commodities
and forward contracts, security futures contracts (“SSF”); option, spot and
forward foreign exchange transactions; exchange for physicals (“EFPs”); and any
other cash transaction (individually, a “Contract” and collectively,
“Contracts”). Customer hereby represents that all responses made in connection
with the Account Application and Account Agreement are complete and correct, and
that RJO will be informed of any material change in such data, including
financial information.

Customer warrants to RJO that if Customer is an individual or if this is a joint
account, Customer(s) is of legal age and of sound mind. Unless otherwise
indicated in the Application, no one except the Customer(s) identified in the
Account Application has an interest in the account(s).

Customer agrees to permit verification of relevant information by RJO through
third parties (including credit reporting entities). In any event, this Account
Agreement and the account(s) permitted hereunder become effective only upon
acceptance by an authorized representative of RJO at its principal office in
Chicago, Illinois.

2. ACCOUNT RISKS

Customer acknowledges the following:

A)                     TRADING IN CONTRACTS IS HIGHLY SPECULATIVE AND IN NO
SENSE MAY BE CONSIDERED A CONSERVATIVE “INVESTMENT”;

B)                       BECAUSE OF THE LOW MARGIN DEPOSITS NORMALLY UTILIZED
AND THE VOLATILE PRICE MOVEMENTS WHICH CAN OCCUR IN THE CONTRACT MARKETS, THE
POSSIBILITY OF RAPID AND SUBSTANTIAL LOSSES IS CONTINUALLY PRESENT;

C)                       TRADING IN CONTRACTS IS APPROPRIATE ONLY FOR THOSE
PERSONS FINANCIALLY ABLE TO WITHSTAND SUBSTANTIAL LOSSES, SOMETIMES GREATLY
EXCEEDING THE VALUE OF THEIR MARGIN DEPOSITS.

3. MARGINS, DEPOSITS AND BALANCES

All checks and funds from Customer, to be credited to Customer’s account(s),
must be payable only to “R.J. O’Brien”. Customer agrees at all times to maintain
such margin in his account as RJO may from time to time (at its sole discretion)
require, and will meet all margin calls in a reasonable amount of time. Customer
agrees that, if requested to do so, Customer will promptly wire-transfer such
funds. Market conditions permitting, RJO agrees to make reasonable efforts to
notify Customer of margin calls and/or deficiencies and to allow a reasonable
period for Customer to provide funds. FOR THE PURPOSE OF THIS AGREEMENT, A
REASONABLE AMOUNT OF TIME SHALL BE DEEMED TO BE ONE (1) HOUR, OR LESS THAN ONE
HOUR IF, IN RJO’S BUSINESS JUDGMENT, MARKET CONDITIONS WARRANT. Customer further
agrees that, notwithstanding anything in this Agreement to the contrary, in the
event that the account(s) is undermargined, has zero equity or is equity deficit
at any time, or in the event that RJO is unable to contact Customer due to
Customer’s unavailability or due to a breakdown in electronic communications,
RJO shall have the right to liquidate all or any part of Customer’s positions
through any means available, without prior notice to the Customer.

Furthermore, if at any time Customer’s account does not contain the amount of
margin determined by RJO to be appropriate to protect it from adverse market
activity, or in the case of Customer’s bankruptcy, or any other event which may
cause RJO to be concerned over Customers ability to perform, RJO may at its sole
discretion and without prior notice, to Customer, “straddle” or “spread” open
positions, switch positions to another month, commodity or exchange, close out
positions in whole or part, or limit and/or terminate the right of the Customer
to trade in the account(s), other than for liquidation. RJO is authorized to
take whatever action it deems necessary including, without prior demand or
notice to Customer, hedging and/or offsetting of Customer’s positions in a cash
market or otherwise, selling or otherwise liquidating any property belonging to
the Customer or in which the Customer has an interest, buying or borrowing any
property required to make delivery against any sales, including short sales,
effected for Customer’s account(s) or otherwise liquidating the positions in
Customer’s account(s) by exchange of future for physical transactions, all for
Customer’s sole account and risk. Such liquidation, sale or purchase may be
public or private and may be made without notice to Customer and in such manner
as RJO may, in its sole discretion, determine.

RJO may require margin in excess of that required by applicable law, regulation,
exchange or clearinghouse minimums. All deposits shall be deemed made only when
cleared funds are actually received by RJO. If a check is not honored or paid by
a bank upon presentment, RJO will immediately debit Customer’s account for the
amount of the returned check as well as any fees incurred. Any failure by RJO to
call for margin at any time shall not constitute a waiver of RJO’s right to do
so any time thereafter, nor shall such failure create any liability to the
Customer. RJO shall not be liable to Customer for the loss or loss of use of any
margin deposits option premiums, or other property, which loss is the direct or
indirect result of bankruptcy, insolvency, liquidation, receivership,
custodianship, or assignment for the benefit of creditors of any bank, other
clearing broker, exchange, clearing organization or similar entity.

RJO may, for any reason, require Customer to transfer its account(s) to another
firm. If Customer does not transfer its positions promptly upon demand by RJO,
RJO may liquidate the positions and Customer agrees to indemnify and hold RJO
harmless from any and all losses resulting from such liquidation.

10


--------------------------------------------------------------------------------


The Customer acknowledges that RJO is hereby specially authorized, for its
account and benefit, from time to time and without notice to it, either
separately or with others, to lend, repledge, hypothecate or rehypothecate,
either to itself or to others, any and all property (including but not limited
to securities, commodities warehouse receipts or other negotiable instruments)
held by Customer in any of its accounts and RJO shall not at any time be
required to deliver to Customer such identical property but may fulfill its
obligation by delivery of property of the same kind and amount.

4. DEBIT BALANCES

All monies, securities, negotiable instruments, open positions in Contracts,
options premiums, commodities or other property now or at any future time on
deposit or in safekeeping with RJO, shall constitute security for Customer’s
obligations hereunder and Customer grants RJO the right to sell or use such
security to offset and credit any of those obligations not promptly paid.
Customer understands that Customer is liable to RJO for any deficit (“debit”)
balance in the account(s) remaining after any such offset. If Customer does not
promptly pay a debit in Customer’s account(s) and RJO deems it necessary to take
collection action, Customer will hold RJO harmless for all losses and expenses
and will reimburse RJO for the debit and all costs incurred, including
reasonable attorneys’ fees in connection with such collection actions.

Customer agrees to pay interest on debit(s) at the greater of 1% per month or at
an annual rate of 1% over the prime rate at the Harris Trust & Savings Bank of
Chicago.

5. COMMISSIONS, FEES AND OTHER COSTS

Customer agrees to pay all commissions, fees and other costs charged by RJO,
including but not limited to, introducing broker and floor brokerage, clearing,
exchange and NFA fees. In the event that Customer’s account is transferred to
another broker, transfer commissions and/or service fees may be charged. Any
interest accrued in any account on excess cash balances shall be retained by
RJO. RJO shall be under no obligation to pay or account to Customer for any
interest income or benefits that may be derived from or use of client monies,
reserves, deposits, cash equivalents or any other property.

If Customer directs RJO to enter into any transaction which is effected in a
foreign currency or if funds provided by Customer involve the use of a foreign
currency: any profit or loss arising as a result of a fluctuation in the
exchange rate affecting such currency will be entirely for Customer’s account
and risk. All initial and subsequent deposits for margin purposes shall be made
in U.S. dollars, unless otherwise requested in writing by Customer, and written
approval from RJO is obtained. RJO is authorized to convert funds in Customer’s
account(s) into and from the relevant foreign currency at the rate of exchange
plus appropriate fees, obtained from RJO or RJO’s banker.

6. EXCHANGE AND FEDERAL RULES

All transactions handled by RJO on Customer’s behalf shall be subject to the
constitution, regulations, customs and interpretations of each exchange or
market (and its clearing house, if any), on which the trades are executed, and
to all applicable governmental regulations. RJO shall not be liable to Customer
as a result of any action taken by RJO to comply with such rules. RJO’s
violation of any exchange or other self regulatory organization’s regulations
shall not provide Customer with either a defense to a claim by RJO or the basis
of a claim against RJO.

In the event that the Customer is a regulated institution or entity, Customer
recognizes and acknowledges that it may be required to comply with regulations
including, but not limited to the Commodity Exchange Act, and that RJO has no
obligation to insure that Customer abides by the rules and regulations
pertaining to it.

7. POSITIONS AND DELIVERIES

Customer authorizes RJO to purchase and sell Contracts, in accordance with
Customer’s oral or written instructions.

Customer acknowledges Customer’s reporting obligations (regarding certain sized
positions) under CFTC Regulation 18.00. These sections obligate Customer to
notify the CFTC on Form 40 on the first day that Customer’s position is
reportable (as defined in CFTC Regulation 15.03) and for each day thereafter as
long as Customer holds the position.

Customer agrees to honor all assignments and deliver the underlying commodity in
the prescribed time. If Customer fails to so deliver, Customer designates RJO to
act as Customer’s agent to buy such commodity contracts so that the commitment
is honored. If a call or a put option is written on a futures contract, Customer
realizes that Customer will be required to purchase the underlying futures
contract at the exercise price in the event Customer receives a notice of
assignment. Customer agrees to honor all assignments and pay the exercise price
in the prescribed time. If Customer fails to so act, Customer designates RJO as
Customer’s agent to liquidate the underlying futures contract so that Customer’s
commitment will be honored. Customer understands that Customer’s account will be
debited for any loss and that a commission and/or other related transaction
costs will be charged for these services.

Customer understands that, unless the contract specifications state to the
contrary, every futures contract contemplates delivery and Customer shall
promptly advise RJO if Customer intends to make or take delivery. When Customer
intends to take delivery, Customer shall deposit with RJO the full value of the
commodity at least five (5) business days prior to the first notice day and, in
the case of short positions, at least seven (7) business days prior to last
trading day. Alternatively, sufficient funds to take delivery or the necessary
documents must be in the possession of RJO within the same periods described
above. If RJO does not receive the aforementioned instructions, funds or
documents, RJO is authorized, at its discretion, to borrow or buy any property
necessary to honor such obligation, and Customer shall pay and indemnify RJO for
any costs, losses, penalties or damages (including, but not limited to delivery
and storage costs) which RJO might incur in fulfilling this responsibility.

Customer understands that if Customer does not liquidate a position prior to the
end of trading on the last day before expiration of a security futures contract,
Customer will be obligated to either make or accept a cash payment for cash
settled contracts, or accept delivery of the underlying securities in exchange
for final payment of the settlement price for SSF contracts settled by physical
delivery. Unless the SSF contract specifications state to the contrary, every
SSF contract contemplates delivery. Before a Customer will be allowed to make or
take delivery of an SSF, Customer must provide RJO with information relating to
the broker-dealer through which Customer will effect delivery. In this regard
Customer will identify the name of the broker-dealer, the broker-dealer’s
Depository Trust Number, the broker Dealer’s Institutional ID number, and the
Customer’s account number on the books of the broker-dealer. When a customer
intends to take delivery, Customer shall provide notification and deposit with
RJO the full value of the underlying securities subject to the SSF at least five
(5) business days prior to the last trading day of the contract. When the
customer holds a short position and intends to make delivery, Customer shall
provide notification and tender the underlying securities subject to the SSF to
RJO at least five (5) business days prior to the last trading day. If RJO does
not receive the aforementioned instructions, funds or stocks, RJO is authorized,
at its discretion, to borrow or buy any stock necessary to honor such
obligation, or to liquidate or otherwise offset the position, and Customer shall
pay and indemnify RJO for any costs, losses, penalties or damages (including,
but not limited to settlement and transaction costs) which RJO might incur in
fulfilling this responsibility.

11


--------------------------------------------------------------------------------


8. OPTIONS

CUSTOMER WILL NOT PURCHASE A PUT OR CALL UNLESS CUSTOMER IS ABLE TO SUSTAIN THE
TOTAL LOSS OF THE PREMIUM AND RELATED TRANSACTION COSTS. CUSTOMER WILL NOT SELL
(WRITE) A CALL OR PUT OPTION UNLESS CUSTOMER EITHER OWNS THE UNDERLYING FUTURES
CONTRACT OR IS ABLE TO WITHSTAND SUBSTANTIAL FINANCIAL LOSSES.

Customer recognizes that Customer is fully responsible for taking action to
exercise an option contract. RJO shall not be required to take any action with
respect to an option contract, including any action to exercise a valuable
option prior to its expiration date, except upon express instructions from
Customer. In this connection, Customer understands that exchanges have
established exercise cut-off times for the tender of exercise instructions, and
that Customer’s options may become worthless in the event that Customer does not
provide instructions promptly. Customer further understands that RJO cut-off
times may differ from the times established by the exchanges, and hereby agrees
to waive any and all claims for damage or loss which might arise out of an
option not being exercised. RJO will not be responsible for information
regarding option expiration dates and assignment notification. Additionally, RJO
will not be responsible for any errors or omissions regarding such information.

Customer understands that the RJO exercise policy is on a random basis. All
short option positions are subject to assignment at any time, including
positions established on the same day that exercises are assigned. Notices of
assignment are allocated on a random basis upon best efforts among all
customers’ short option positions which are subject to exercise.

Customer understands that particular commodity options may cease to trade at any
time or expire, either of which event may result in Customer’s financial loss.
Customer also understands that some exchanges may automatically exercise long in
the money options pursuant to the regulations of such exchange.

9. LIMITATION OF LIABILITY OF RJO FOR ACTS OF BROKERS

RJO will execute Customer’s transactions solely as agent of Customer. In
executing transactions on an exchange, RJO may utilize floor brokers (who may be
employees or other agents of RJO), but will not be responsible to Customer for
negligence or misconduct of an independent floor broker if, at the time the
floor broker was selected, the floor broker was authorized to act as such under
the rules of the relevant commodity exchange and the appropriate regulatory
agency. RJO will not be responsible to Customer in the event of error, failure,
negligence, or misconduct on the part of any non-guaranteed Introducing Broker,
Commodity Trading Advisor, or other person acting on Customer’s behalf and,
without limiting the foregoing, RJO has no obligation to investigate the facts
surrounding any transaction in Customer’s Account(s) which is introduced by such
non-guaranteed Introducing Broker, Commodity Trading Advisor, or other person.
With respect to guaranteed Introducing Brokers, Customer agrees that RJO’s
maximum liability to Customer shall be limited to the amount of the minimum net
capital requirement (calculated in accordance with 17 C.F.R. §1.17 as of the
date of the finding of actual liability), that would have been required for the
guaranteed Introducing Broker had it been a non-guaranteed Introducing Broker.
Customer expressly acknowledges that a finding of liability against an
Introducing Broker may substantially exceed the amount of the Introducing
Broker’s minimum net capital requirement which, in some circumstances may be as
low as $30,000. This means that Customer’s right to recover from RJO pursuant to
the provisions of this paragraph could also be limited to $30,000.

10. COMMUNICATIONS AND ORDERS

Since all Contracts experience rapid movements in price, Customer’s attention is
required in the placement of orders and execution of the same by RJO.

Unless a managed (discretionary) account has been arranged through the execution
of a written trading authorization, each order should be communicated to RJO by
the Customer or Customer’s duly authorized broker. Instructions should include,
but may not necessarily be limited to, the commodity involved, quantity, price,
and delivery month. Any trade not specifically authorized by Customer must be
immediately reported by Customer directly to RJO’s Compliance Department.
Customer will be financially responsible for all trades not so reported and for
any losses arising by virtue of a course of dealing involving his grant of de
facto control over the account to his broker.

Customer agrees that RJO will not be responsible for delays or inaccuracies in
the electronic preparation of statements or the distribution of market
information. Nor will RJO be responsible for any failure beyond its control,
including (but not limited to) government restrictions, exchange reporting
problems, contract market rulings, strikes, suspension of trading, war or acts
of God. RJO’s liability to Customer is limited to damages arising from its own
gross negligence or willful misconduct and such damages are limited to actual
(as distinguished from consequential) damages suffered by Customer. RJO makes no
representation, warranty or guarantee as to, and shall not be responsible for
the accuracy or completeness of, any information or trading recommendations
furnished to Customer by its employees or agents.

Orders are good for one day only (regular day trading session) unless specified
and accepted as being “open”, in which case the order will remain open until
filled or the Customer so specifies. If Customer does not specify the actual
exchange or forum to execute its order, RJO in its sole discretion shall execute
the Customer’s order using its best judgment. In some circumstances, this may
mean RJO may be on the other side of Customer’s trade. The price at which an
order is actually executed shall be binding, even if incorrectly reported.
Similarly, an order actually executed but in error reported as not executed is
also binding.

Customer understands that while the Internet and the World Wide Web generally
are dependable, technical problems or other conditions may delay or prevent
Customer from entering or canceling an order on the RJO Online Trading System,
or likewise may delay or prevent RJO from executing an order on the RJO Online
Trading System. RJO shall not be liable for, any technical problems, system
failures and malfunctions, communication line failures, equipment or software
failures or malfunctions, system access issues, system capacity issues, high
Internet traffic demand, security breaches and unauthorized access beyond the
reasonable control of RJO, and other similar computer problems and defects. RJO
does not represent, warrant or guarantee that Customer will be able to access or
use the RJO Online Trading System at times or locations of Customer’s choosing,
or that RJO will have adequate capacity for the RJO Online Trading System as a
whole or in part by RJO’s or Customer’s use of or reliance on the RJO Online
Trading System or its content or in otherwise performing its obligations under
or in connection with this Agreement. In no event will RJO or any of its service
providers be liable to Customer or any third party for any punitive,
consequential, special or similar damages even if advised of the possibility of
such damage. If some jurisdictions do not allow the exclusion or limitation of
liability for certain damages, in such jurisdictions, the liability of RJO or
any of its service providers shall be limited in accordance with this Agreement
to the extent permitted by law. RJO reserves the right to suspend service and
deny access to the RJO Online Trading System without prior notice during
scheduled or unscheduled system maintenance or upgrading.

12


--------------------------------------------------------------------------------


In the event that Customer is unable to transmit an order through the RJO Online
Trading System, or is unable to confirm that an electronic order has been
received by RJO, Customer should follow these procedures: (i) if Customer’s
account is introduced to RJO by an Introducing Broker, Customer must contact the
Introducing Broker, notify the Introducing Broker of the exact nature of the
problem and, if appropriate, place the order by phone through the Introducing
Broker; (ii) if Customer is unable to contact his Introducing Broker by
telephone, or, if Customer’s account is not an introduced account, Customer must
contact RJO at (312) 373-5000 and notify RJO of the exact nature of the problem
including, but not limited to, the details of the order (including the contract,
quantity and whether the order was to buy or sell). Customer agrees that any
order placed through this number shall be for liquidation of existing positions
only. This number is not to be called by customer for customer support. Customer
agrees that when following these procedures, Customer shall be liable for any
losses arising out of any order that has previously been transmitted by
electronic means, as well as the order placed orally through RJO or Customer’s
Introducing Broker.

11. REPORTS AND NOTICES

SHOULD INACCURACIES OR DISCREPANCIES APPEAR ON CUSTOMER’S STATEMENTS OF
ACCOUNT(S), MARGIN CALLS, AND NOTICES CUSTOMER AGREES THAT IT IS CUSTOMER’S DUTY
TO INFORM RJO OF THE PROBLEM BY TELEPHONE OR FACSIMILE IMMEDIATELY UPON THE
EARLIER OF ACTUAL RECEIPT OF THE STATEMENT BY CUSTOMER, OR THE TIME THE
STATEMENT IS DEEMED RECEIVED BY CUSTOMER PURSUANT TO THIS PARAGRAPH 11. IN THE
EVENT THAT CUSTOMER DOES NOT RESPOND IMMEDIATELY, EXECUTED ORDERS AND STATEMENT
REPORTS SHALL BE CONSIDERED RATIFIED BY CUSTOMER AND SHALL RELIEVE RJO OF ANY
RESPONSIBILITY WHATSOEVER RELATIVE TO THE ORDER(S) IN QUESTION. ALL REPORTS OF
INACCURACIES OR DESCREPANCIES MUST BE MADE TO CUSTOMER’S BROKER AND TO RJO’S
COMPLIANCE DEPARTMENT.

Customer has the responsibility to maintain contact with Customer’s individual
broker at all times that Customer has market positions or has placed orders but
is not available at Customer’s regular address or telephone number to receive
reports.

Customer authorizes RJO to transmit electronically (which may include electronic
mail) to Customer or post on the RJO Online Trading System all statements,
compilations and details of transactions, and other notices, and Customer hereby
consents to such methods of receiving such information. There will not be any
additional cost or fee for this service. If Customer requests a hard copy of any
of these documents, other than by downloading or printing such information or
documents from the RJO Online Trading System, there will be a charge as
established by RJO from time to time. This consent to receiving such information
electronically shall be effective until revoked by Customer in writing and
delivered to RJO. It shall be Customer’s responsibility to check Customer’s
electronic mail and the RJO Online Trading System site on a regular basis, and
no less then daily, to receive statements, compilations and details of
transactions, and other notices from RJO. Customer agrees to download or print
such statements, compilations and details of transactions, and other notices if
such statements or information are available for downloading or printing.
Information sent by electronic mail shall be deemed received by Customer by
10:00 a.m. (CST) the next business day after RJO sends the electronic mail,
unless RJO receives a message from its system administrator that the message was
not delivered. Information and notices posted on the RJO Online Trading System
shall be deemed received by Customer by 10:00 a.m. (CST) after RJO posts such
information and notices.

Customer shall promptly notify RJO of any difficulty in accessing, opening or
otherwise viewing an electronically transmitted document or information. Upon
Customer’s request, RJO will use an alternative method of delivering such
document or information to Customer, at Customer’s sole expense. Such
alternative means of delivery shall not affect the date such document or
information is deemed received by Customer, as set forth above. Details of
trades and any other similar information or notices either sent to Customer or
posted on the RJO Online Trading System shall be conclusive and binding unless
Customer notifies RJO to the contrary, (i) where a report or notice is sent
electronically, posted on the RJO Online Trading System or made orally, then, as
the case may be, at the earlier of the time actually received, or deemed to be
received pursuant to this paragraph 11 by Customer, or (ii) where a report or
notice is in writing by 8:00 a.m. C.S.T. on the next Business Day following
receipt of such report.

12. TAPE RECORDING

Customer hereby authorizes RJO to make recordings of telephone conversations
between Customer and RJO regardless of whether a periodic tone signal is used.
Customer consents to the use of such tape recording in any forum in connection
with resolving disputes. RJO and its affiliates may also, at their discretion,
utilize a telephone recording system to place Customers orders. RJO may erase or
dispose of such tapes in accordance with its normal procedures.

13. AMENDMENTS AND GUARANTEES

This Agreement, reflects the entire agreement between RJO and Customer and
supercedes all prior oral and written agreements between the parties relating to
the subject matter hereof and no provisions hereof shall in any respect be
waived, augmented or modified by any other party unless in writing and signed by
an official so authorized in RJO’s office headquarters.

NO ONE (INCLUDING FUTURES COMMISSIONS MERCHANTS (FCMS), ASSOCIATED PERSONS,
INTRODUCING BROKERS, FUND MANAGERS, COMMODITY TRADING ADVISORS OR POOL
OPERATORS) CAN GUARANTEE PROFITS OR THE ABSENCE OF LOSSES. CUSTOMER AGREES TO
PROMPTLY NOTIFY THE RJO COMPLIANCE DEPARTMENT IF ANY SUCH GUARANTEE IS
SUGGESTED.

14. GOVERNING LAW AND WAIVER OF STATUTES OF LIMITATIONS

This Agreement shall be governed by the internal laws of the State of Illinois,
excluding conflict-of-laws principles. Customer agrees that no law suit,
reparations proceeding before the Commodity Futures Trading Commission,
arbitration proceeding or other claim or action relating to this Agreement or
the transactions in Customer’s account may be initiated by Customer unless
commenced within one year from the date of the disputed transaction. Customer
expressly acknowledges that but for this waiver, Customer would otherwise have
two years to initiate a claim in reparations before the Commodity Futures
Trading Commission or an arbitration before the National Futures Association,
and may be waiving even longer time periods that Customer might otherwise have
to file a claim under state or federal law.

15. CUSTOMER’S LIABILITY FOR ATTORNEYS FEES

Customer agrees that if Customer institutes legal, arbitration, or reparation
proceedings against RJO and if the court, arbitration panel, or other
adjudicator deciding such proceedings determines that RJO has substantially
prevailed on a claim made by Customer in such proceedings, Customer shall pay,
immediately upon demand, all costs and expenses (including attorneys’ fees)
incurred by RJO in connection with defending such claim.

16. ELECTRONIC TRADING AND ONLINE SERVICES

RJO will provide Customer with an individual password and a unique user
identification (together, the “Access Codes”). The Access Codes will enable
Customer to access its account and enter orders for its account through the

13


--------------------------------------------------------------------------------


RJO Online Trading System. Customer must maintain the confidentiality of the
Access Codes at all times. Customer accepts full responsibility for the use and
protection of the Access Codes, which includes, but is not limited to, all
orders entered into the RJO Online Trading System using the Access Codes and
changes in Customer’s account information that are entered using the Access
Codes.

Customer accepts full responsibility for monitoring its account(s) with RJO.
Should Customer become aware of any loss, theft or unauthorized use of its
Access Codes, Customer shall notify RJO immediately. Customer shall notify RJO
within one (1) Business Day of discovering any failure to receive compilations
and details of transactions or other communications from RJO. Under either
situation, Customer shall provide written notice to RJO’s Compliance Director at
RJO’s office, and such notice will be deemed received only if actually
delivered, sent by electronic mail to info@rjobrien.com. Attention: Compliance
Department, or by fax to 312-373-5225, Attention: Compliance Department.

Any and all materials that RJO provides to Customer in connection with the RJO
Online Trading System are (i) provided on a non-exclusive non-transferable
basis, (ii) the property of RJO and (iii) intended for Customer’s use only.
Customer shall not resell or permit access to the RJO Online Trading System to
others and agrees not to copy any materials appearing on the RJO Online Trading
System for resale to others. Customer further agrees not to delete any copyright
notices or other indications of protected intellectual property rights from
materials that Customer prints or downloads from the RJO Online Trading System.
Customer shall not obtain any intellectual property rights in or any right or
license to use such materials or the RJO Online Trading System other than as set
out herein.

Customer agrees to use the RJO Online Trading System at Customer’s own risk.
Customer shall be responsible for providing and maintaining the means by which
to access the RJO Online Trading System, which may include without limitation a
personal computer, modem and telephone or other access line. Customer shall be
responsible for all access and service fees necessary to connect to the RJO
Online Trading System and assumes all charges incurred in accessing such system.
Customer further assumes all risks associated with the use and storage of
information on Customer’s personal computer.

The RJO Online Trading System may contain links to websites controlled or
offered by third parties. The existence of such links should not be construed as
an endorsement, approval or verification by RJO of any content available on
third party sites.

17. TERMINATION

This Agreement may be terminated by RJO or the Customer immediately upon written
notice to the other party. In the event of such termination, Customer shall
immediately liquidate positions in Customer’s account(s), or transfer such open
commodity interest positions to another FCM. Notwithstanding any termination,
Customer shall satisfy all liabilities to RJO arising hereunder (including, but
not limited to, payment of applicable debit balances, commissions and fees,
including fees with respect to the transfer of positions to another FCM). This
Agreement shall be binding upon Customer’s personal representatives and legal
successors, and shall inure to the benefit of RJO’s successors by merger,
assignment, consolidation or otherwise. In the event of Customer’s bankruptcy
proceedings, death, incompetence, dissolution, or failure to provide adequate
margin, RJO is authorized to terminate account in the fashion described
elsewhere in this Agreement, without prior notice to the Customer. The
termination of this Agreement shall not affect the obligations of the parties
arising from transactions entered into prior to such termination. RJO reserves
the right to terminate any Customer account at any time, for any reason.

18. OFFSETTING POSITIONS

If Customer maintains separate accounts in which, pursuant to Commodity Futures
Trading Commission Regulation 1.46 (d)(6), offsetting positions are not closed
out, RJO hereby advises Customer that, if held open, offsetting long and short
hedge positions in the separate accounts may result in the charging of
additional fees and commissions and the payment of additional margin, although
offsetting positions will result in no additional market gain or loss.

19. CFTC REG. 15.05 -DESIGNATION OF RJO AS AGENT OF FOREIGN BROKERS, CUSTOMERS
OF FOREIGN TRADERS; AND REG. 21.03 SELECTED SPECIAL CALLS -DUTIES OF FOREIGN
BROKERS, DOMESTIC AND FOREIGN TRADERS, FUTURES COMMISSION MERCHANTS AND 
CONTRACT MARKETS

If the Customer is a foreign broker it understands that pursuant to CFTC
Regulation 15.05, RJO is Customer’s agent (and in the case of a foreign broker
the agent of its customers) for purposes of accepting delivery and service of
any communication upon RJO shall constitute valid and effective service or
delivery upon Customer (and if it is a foreign broker, upon its customers). The
Customer understands that said regulation requires RJO to transmit the
communication promptly to it (or its customer) in a manner which is reasonable
under the circumstances or specified by the CFTC. The Customer also understands
CFTC Regulation 21.03 requires it to provide to the CFTC upon special call,
market information concerning its options and futures trading (or its
customers’) as outlined in the regulation. If the Customer fails to respond to
the special call, the CFTC may direct the appropriate contract market and all
brokers to prohibit further trades for or on its behalf (or for its customers)
in the contract specified in the call unless such trades offset existing open
contracts. Special calls are made where the information requested would assist
the CFTC in determining whether a threat of market manipulation, corner, squeeze
or other market disorder existed. Under Regulation 21.03(g) if the Customer
believes it is aggrieved by the action taken by the CFTC it shall have the
opportunity for a prompt hearing after the CFTC acts. (The Customer understands
that copies of CFTC Regulation 15.05 and 21.03 are available from RJO).

20. MARKET INFORMATION

Exchange and RJO brochures and research are often provided as trading tools. In
addition, RJO’s Online Trading System may also contain certain market
information. The information contained therein is believed to be reliable,
however, no representation is made as to its accuracy, completeness or
reliability. Moreover, interpretation of such information is extremely
subjective and may vary widely from trader to trader. Customer understands that
such information may reflect opinions and RJO shall have no liability arising
out of any trading losses incurred by Customer arising out of reliance upon such
information or opinions in connection with any trading decision.

21. CONSENT TO JURISDICTION

Customer agrees that all disputes, claims, actions or proceedings arising
directly, indirectly, or otherwise in connection with, out of, related to or
from this Agreement shall be litigated or arbitrated only in a court or
arbitration forum located in Chicago, Illinois, unless otherwise agreed by RJO.
Customer consents and submits to the jurisdiction of any state or federal court
or arbitration forum located within the Northern District of Illinois. Customer
hereby waives any right Customer may have to transfer or change the venue of any
litigation brought against Customer by RJO or by

14


--------------------------------------------------------------------------------


Customer against RJO. Customer acknowledges and consents to RJO’s election to
instigate legal action to collect any debit balance in Customer’s account(s) in
any court located in the Northern District of Illinois.

Customer appoints and designates RJO (or any other party whom RJO may from time
to time hereinafter designate) as Customer’s true and lawful attorney-in-fact
and duly authorized agent for service of legal process and agrees that service
of such process upon such attorney-in-fact shall constitute personal service of
such process upon Customer; provided, that RJO or such other party shall, within
five days after receipt of any such process, forward the same by air courier or
by certified mail, together with all papers affixed thereto, to Customer at
Customer’s mailing address. If any provision of this paragraph shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this paragraph.

22. WAIVER, AMENDMENT AND ASSIGNMENT

The failure of RJO to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision nor in any way to affect the
validity of this Agreement or the right of RJO thereafter to enforce each and
every provision hereof. No waiver of any breach of this Agreement shall be held
to constitute a waiver of any other or subsequent breach. No waiver or amendment
shall be implied from any conduct, action, or inaction. No provision of this
Agreement may be waived or amended unless such waiver or amendment is in writing
and signed by an authorized officer of RJO. Any rights that Customer may have
pursuant to this Agreement shall not be assigned, transferred, sold or otherwise
conveyed by Customer to another party. Under certain circumstances, RJO may,
subject to exchange, National Futures Association (“NFA”) or Commodity Futures
Trading Commission (“CFTC”) rules, assign this account to another duly
registered Futures Commission Merchant (“FCM”).

23. FACSIMILE EXECUTION

RJO requires that all customers have an original account agreement with original
signatures on file with the Customer Accounts Department. However, at the sole
discretion of RJO, documents signed and transmitted by facsimile machine or
telecopier may be accepted as original documents. The signature of any person or
entity thereon, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document. At the request of RJO, any facsimile or
telecopy document must be re-executed in original form by the persons or
entities who executed the facsimile or telecopy document. No party hereto may
raise the use of a facsimile or telecopier machine as a defense to the
enforcement of this Agreement or any amendment or other document executed in
compliance with this section.

24. FOREIGN EXCHANGE

All foreign exchange transactions made and entered hereunder will be entered by
RJO as principal. In other words, RJO will be the opposite party to the
transaction with Customer, as opposed to merely executing Customer’s order with
a third party. Customer acknowledges, understands and agrees that RJO is not
acting as a broker, agent, advisor, or in any fiduciary capacity in connection
with foreign exchange transactions. RJO will make available the bid and/or ask
price at which RJO is prepared to enter into a foreign exchange transaction with
Customer. Each bid price or ask price shall be for either a spot contract or
forward contract with a specified value date and shall specify each foreign
currency involved. RJO expects that these prices will be reasonably related to
the bid prices and ask prices available in the market at the time for similar
transactions, but a number of factors, such as communication system delays, high
volume, or volatility can result in deviations between prices quoted by RJO and
other sources.

Customer should be aware that prices on foreign exchange transactions are not
determined by open outcry or otherwise on registered exchanges, and that such
transactions are not subject to the same regulatory oversight as transactions in
regulated futures and/or options on futures contracts. RJO makes no warranty,
express or implied, that the bid and ask prices represent prevailing bid and ask
prices.

25. CUSTOMER REPRESENTATIONS AND WARRANTIES FOR FOREIGN EXCHANGE TRANSACTIONS

Customer represents and warrants that Customer is making its own independent
decisions of whether to enter into a foreign exchange transaction and whether
that transaction is appropriate or proper for Customer based upon Customer’s own
judgment and upon advice from such advisors as Customer deems necessary.
Customer is not relying on any communication (written or oral) of RJO as
investment advice or as a recommendation to enter into any foreign exchange
transaction. Customer understands that information and explanations related to
the terms and conditions of a foreign exchange transaction shall not be
considered investment advice or a recommendation to enter into that foreign
exchange transaction. Customer further represents and warrants that it has not
received any assurance or guarantee from RJO as to the expected results of
trading in foreign exchange transactions. Customer represents and warrants that
Customer is capable of evaluating and understanding each foreign exchange
transaction (either on Customer’s own behalf or through independent professional
advice), and understands and accepts the terms, conditions, and risks of each
foreign exchange transaction to which Customer is a party. Customer warrants
that Customer is willing and financially able to sustain all losses associated
with the foreign exchange transactions entered into by Customer and that RJO
shall not be liable to customer for the loss of any margin deposits or other
funds deposited by Customer in connection with such foreign exchange
transactions.

26. SEVERABILITY

If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity ascend, without invalidating the remaining provisions
of this Agreement.

THIS ACCOUNT AGREEMENT CONTAINS A CONTRACTUAL AGREEMENT. DO NOT SIGN UNTIL YOU
HAVE READ IT CAREFULLY. BY SIGNING BELOW, THE UNDERSIGNED REPRESENTS AND
WARRANTS TO RJO THAT ALL INFORMATION CONTAINED HEREIN, OR IN ANY OTHER ACCOUNT
FORM OR OTHER DOCUMENT FROM THE UNDERSIGNED IS TRUE AND CORRECT AND THAT IF ANY
CHANGES TO SUCH INFORMATION OCCUR, THE UNDERSIGNED WILL IMMEDIATELY INFORM RJO,
IN WRITING, OF SUCH CHANGES. BY SIGNING BELOW, THE UNDERSIGNED ACKNOWLEDGES THAT
(S)HE HAS READ AND UNDERSTANDS ALL OF THE TERMS AND CONDITIONS OF THE COMMODITY
CUSTOMER AGREEMENT AND SHALL BE BOUND BY THEM.

15


--------------------------------------------------------------------------------


E. Partnership Account (General or Limited)

The undersigned, JWH Global Trust, hereby represents to you that there is a
general partner in a general or limited partnership known as JWH Global Trust
(the “Partnership”), and attached hereto is a copy of its signed Partnership
Agreement and/or Certificate of Limited Partnership. The Partnership is duly
organized, validly existing partnership under the laws of the state(s) in which
it was formed and in which it does business. In consideration of your opening
one or more commodities accounts for and in the name of the Partnership, the
undersigned further represents that as a partner in the Partnership having a
significant interest therein, he has proper authority to sign the Agreement and
all related documents on behalf of the Partnership and, for the account and risk
of the Partnership, to buy, sell, and trade in commodity futures contracts,
options on futures contracts and security futures contracts of every kind
whatsoever, and to borrow money for such purposes in said account in accordance
with your terms and conditions.

Customer understands that R.J. O’Brien is relying upon such information in
opening this account, and agrees to promptly notify R.J. O’Brien, in writing, of
the death or retirement of any of the General Partners or any material change in
the appropriate partnership agreement.

 

X

/s/ Annette A. Cazenave

 

Sept. 27, 2006

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

/s/ Annette A. Cazenave, Sr. V.P., Refco Comm. Mgmt.

 

(All General Partners must sign. Attach extra page if neccesary.)

 

 

 

 

 

Print Name

 

 

 

F. Limited Liability Company

Customer represents and warrants that the Limited Liability Company is duly
organized and in good standing under the laws of its state of organization and
that trading in commodity futures contracts, options on futures contracts and
security futures contracts is within the powers granted to it. The undersigned
represents that he is a manager or otherwise has full authority to enter into
the Agreement on behalf of the Company and is concurrently furnishing to R.J.
O’Brien a Limited Liability Company Resolution as prescribed by R.J. O’Brien.
Attached is the Operating Agreement and Articles of Organization for this
Limited Liability Company.

 

 

 

 

 

 

 

Name of Company

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

 

16


--------------------------------------------------------------------------------


PERSONAL GUARANTEE
(To be signed by Corporate, LLC, Trust or Partnership Accounts)

The undersigned (jointly and severally if there is more than one) hereby
unconditionally and irrevocably guarantees full and prompt payment to RJO of all
sums owed to RJO by Customer pursuant to the forgoing Account Agreement, whether
such sums are now existing or are hereafter created. The undersigned waives any
notice of default or dishonor of presentment of payment, notice of non-payment
protest of any other notice and agrees that RJO shall have no obligation at any
time to resort payment from Customer, or from any other person, firm or
corporation liable for the guaranteed debt before proceeding on this Guarantee.
The undersigned agrees to pay all reasonable attorneys’ fees and court costs, if
any, incurred by RJO in connection with the enforcement of this Guarantee and
Customer’s obligations under the Account Agreement.

All monies, securities, negotiable instruments, open positions on futures
contracts, options premiums, commodities or other property belonging to the
undersigned now or at any future time that are on deposit with RJO, for any
purpose, are hereby pledged to RJO for discharge of all of the undersigned’s
obligations hereunder, and RJO may, in its discretion, transfer any of such
property from any of the undersigned’s accounts to RJO to offset and credit
against any of the undersigned’s obligations to RJO under this Guarantee.

This Guarantee is a continuing one and shall remain in full force and effect
until revoked by the undersigned by a written notice to RJO, but such revocation
shall not, in any way, affect any liability for losses sustained prior to such
revocation.

 

X

 

 

 

 

Guarantor’s Signature

 

 

Date

 

 

 

 

 

 

 

 

Guarantor (Print Name)

 

 

Social Security Number

 

17


--------------------------------------------------------------------------------


EXERCISE AND ASSIGNMENT POLICY

Exercise and assignment is the procedure by which an option position is
converted into a futures position. The buyer of an option on a futures contract
has the right (but not the obligation) to assume a specified futures position at
a predetermined price (the exercise or strike price) at any time prior to the
expiration of the option. The seller of the option must assume the opposite
futures position if the buyer exercises this right.

There are four major differences between exercising an option on a futures
position and making and taking delivery on a futures contract:

An option may be exercised on any business day between its sale and execution.

An option is exercised by the buyers Clearing Member while a selling Clearing
Member is randomly selected to satisfy the obligation of the option.

An option contract does not have to be exercised; it may be allowed to expire,
or be liquidated (offset).

When an option is exercised, assignment of the short and long futures position
is accomplished by the Clearing House or corporation through a book entry into
the futures clearing system. The Clearing Members of the buyer and the seller
are assigned futures positions at the strike price, and are subject to immediate
variation margin calls.

The commodity exchanges have various provisions for exercising in-the-money
options at expiration date. Customers have an obligation to monitor in-the-money
options as the expiration dates approach. RJO will automatically exercise
in-the-money options.

RJO has procedures for assuring exercise notices to customers on a
first-in-first-out non-preferential basis when it receives a notice from the
Clearing House or corporation.

When a customer, who has a short position, is assigned an exercise notice, the
broker should attempt to notify such customer prior to trading the next business
day. If the assigned futures positions results in an open futures position, as
opposed to offsetting an existing futures position, the customer must promptly
pay any additional margins required.

  If Individual or Joint Account:

 

 

 

If Corporation, Partnership, or other entity: (All

 

 

 

 

General Partners must sign.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

/s/ Annette Cazenave

 

9/27/06

 

Customer Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sr. V.P., Refco Comm. Mgmt.

 

 

 

Print Customer Name

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

 

 

 

 

Joint Party Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Joint Party Name

 

 

 

 

Date

 

 

 

18


--------------------------------------------------------------------------------


HEDGE REPRESENTATION
(To Be Signed By Hedge Customers Only)

In order to induce R.J. O’Brien & Associates, Inc. (“RJO”) to open and maintain
the undersigned’s account, the undersigned represents that the transactions
identified below in this account are for hedging or recognized risk management
purposes only and shall be entered into solely for the purpose of protection
against losses which may be incurred in a cash position in a specific commodity,
or with respect to derivatives such as financial, interest rate or stock index
futures to protect against losses that may be incurred in an existing financial
portfolio.

The following commodities are for bona fide hedging purposes. This section must
be filled out completely.

Commodity

 

Economic Justification*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned is familiar with all laws, rules and regulations concerning
hedging in such contracts and has not relied upon RJO for any related advice.

This notification is a continuing one and shall remain in force until canceled
in writing. The undersigned acknowledges that RJO shall rely upon this
representation and shall notify RJO immediately if this representation does not
remain true and correct.

Commodity Futures Trading Commission Regulation 190.06 (d) requires that a
broker must provide an opportunity for each customer to specify when undertaking
its first hedging contract whether, in the event of the broker’s bankruptcy,
such customer prefers that open commodity contracts held in a hedging account be
liquidated by the trustee. Accordingly, please indicate below your preference
for open contracts in your account if such an event were to occur.

I instruct that, in the event of bankruptcy, the trustee:

(INITIAL ONE) liquidate            not liquidate            open commodity
positions in my hedge account without seeking my instructions.

If Individual or Joint Account:

 

 

 

If Corporation, Partnership, or other entity: (All

 

 

 

 

General Partners must sign.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

Print Customer Name

 

 

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

Customer Signature

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

Print Joint Party Name

 

 

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

Joint Party Signature

 

Date

 

Date

 

 

 

--------------------------------------------------------------------------------

*                            Reason why account owner is using the listed
commodity as protection against loss in the cash market. (i.e. Corn Farmer,
Mortgage Lender)

19


--------------------------------------------------------------------------------


 

INTRODUCING BROKER AUTHORIZATION

To: R.J. O’Brien:

I/We wish to open a commodity futures (and/or options on futures) account
(hereinafter referred to as the “Account”) with

 

 

(Introducing Broker)

(hereinafter referred to as the “Introducing Broker” or “IB”). Because the IB is
not a member of the various exchanges and may not be subject to exchange
jurisdiction, I/we agree that my Accounts are to be carried with your firm on a
disclosed basis. All documents must be appropriately completed and returned to
RJO via my IB (along with margin funds) before an account can be opened in my
name. Some of these forms are required by RJO, or by Federal laws, or exchange
rules.

I/We understand that:

(i) The relationship between RJO and its employees and the IB is only to clear
trades introduced to you by the IB; (ii) the IB is not controlled by RJO; (iii)
supervision and control of activity in my Account(s) rest with the IB, subject
to exchange, government and NFA regulations; (iv) commissions charged to my
Account(s) are established by the IB and that these charges include your fee for
clearing my transactions, along with any applicable NFA fees.

I/We agree that RJO is not responsible or liable whatsoever for any matter
relating to sales practices, trading practices, errors in order entry or any
similar or other matter, it being expressly understood, agreed and acknowledged
by myself that RJO’s sole responsibilities hereunder relate to the execution,
clearing, accounting and confirmation of transactions for my account on various
exchanges in accordance with the instructions received by RJO from IB for and on
behalf of myself in accordance with usual and customary practices. I/We agree to
refrain from bringing any action or counterclaim against RJO and will assert any
such claim against only the IB (or, when applicable, the non-employee commodity
pool operator or commodity trading advisor) for any redress with respect to any
matter other than RJO’s gross negligence or willful misconduct in executing,
clearing and/or accounting of transactions. With respect to RJO’s guarantee, if
any, of IB’s obligations under the Commodity Exchange Act or CFTC regulations,
I/we acknowledge that such guarantee is limited as set forth in paragraph 9 of
my Account Agreement.

  If Individual or Joint Account:

 

 

 

If Corporation, Partnership, or other entity: (All

 

 

 

 

General Partners must sign.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

 

 

 

 

Customer Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Customer Name

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

 

 

 

 

Joint Party Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Joint Party Name

 

 

 

 

Date

 

 

 

20


--------------------------------------------------------------------------------


 

MANAGED ACCOUNT AGREEMENT - POWER OF ATTORNEY

The undersigned hereby authorizes John W. Henry & Company, Inc. as his agent and
attorney in fact to buy, sell (including short sales) and trade in commodity
futures contracts, options on commodity future contracts, physical commodities,
foreign commodity futures contracts, and options on foreign commodity futures
contracts, foreign commodities, forward contracts and contracts in the
unregulated foreign exchange market on margin or otherwise in accordance with
your terms and conditions for the undersigned’s account and risk in the
undersigned’s name or number on your books. The undersigned hereby agrees to
indemnify and hold harmless from and pay you promptly on demand for any and all
losses arising therefrom or debit balance due thereon in the undersigned(s)
account.

In all such purchases, sales or trades you are authorized to follow the
instruction of John W. Henry & Company, Inc. (“agent”) in every respect
concerning the undersigned’s account through you; and he is authorized to act
for the undersigned and in the undersigned’s behalf in the same manner and with
the same force and effect as the undersigned might or could do with respect to
such purchases, sales, or trades as well as with respect to all other things
necessary or that would be incidental to the furtherance of conduct of such
purchases, sales or trades.

The undersigned hereby ratifies and confirms any and all transactions with you
heretofore made by the aforesaid agent or for the undersigned account. All
duplicate statements should be sent to
                                                                                        .

(Name and address of authorized individual)

                                                                        .
(Should authorised individual wish to receive statements via email, please
complete Request for Transmission of Electronic Customer Statements.)

This authorization and indemnity is in addition to (and in no way limits or
restricts) any rights which you may have under any other agreements or
agreements between the undersigned and you firm.

You shall not have any liability for following the instructions of the agent,
and the undersigned shall never attempt to hold you liable for the agent’s
actions or inactions.

The undersigned represents that the agent has provided the disclosure document
to the undersigned concerning the agent’s trading advice, including any options
trading advice and the strategies to be used by the agent, which the undersigned
has read and understood, or, in the alternative, the agent has furnished the
undersigned with a signed written statement explaining the agent’s exemption
form applicable registration and disclosure document requirements of the
Commodity Futures Trading Commission and National Futures Association.

The undersigned understands that there are many strategies that can be used in
trading options, some of which have unlimited risk of loss and could result in
the undersigned sustaining a total loss of all funds in the account and the
undersigned being liable for any deficit in such account resulting therefrom.
The undersigned acknowledges that he has discussed with the advisor the nature
and risks of the strategy to be used in connection with options to be traded for
the account.

This authorization and indemnity is also one and shall remain in force and
effect until revoked by the undersigned by a written notice addressed to you and
delivered to your office at 222 South Riverside Plaza, Suite 900, Chicago,
Illinois 60606; but such revocation shall not affect any liability in any way
resulting from transactions initiated prior to such revocation. This
authorization and indemnity shall inure to the benefit of your present firm and
any successor firm or firms irrespective of any change or changes at any time in
the personnel thereof for any cause whatsoever, and of the assigns of your
present firm or any successor firm.

I have read and understand the above and agree to all terms and conditions
therein.

X

/s/ Annette A. Cazenave

 

9/27/06

 

Customer Signature

 

Date

 

 

 

 

X

 

 

 

 

Joint Party Signature

 

Date

 

 

 

 

 

 

 

 

X

/s/ K.S. Webster 10/4/04

 

 

 

Agent Signature and Date

 

Social Security Number of Agent

 

 

 

 

 

Kenneth S. Webster, John W. Henry & Company, Inc.

 

 

 

Agent Name

 

Agent Employer

 

 

 

 

 

Commodity Trading Advisor

 

 

 

Agent Occupation

 

Agent Principal Business

 

 

 

 

 

by    Kenneth S. Webster,

 

 

 

Senior Vice President and

 

 

 

Chief Operating Officer

 

 

 

21


--------------------------------------------------------------------------------


ELECTRONIC TRADING AND ORDER ROUTING SYSTEMS DISCLOSURE STATEMENT*

Electronic trading and order routing systems differ from traditional open outcry
pit trading and manual order routing methods. Transactions using an electronic
system are subject to the rules and regulations of the exchange(s) offering the
system and/or listing the contract. Before you engage in transactions using an
electronic system, you should carefully review the rules and regulations of the
exchange(s) offering the system and/or listing contracts you intend to trade.

DIFFERENCES AMONG ELECTRONIC TRADING SYSTEMS

Trading or routing orders through electronic systems varies widely among the
different electronic systems. You should consult the rules and regulations of
the exchange offering the electronic system and/or listing the contract traded
or order routed to understand, among other things, in the case of trading
systems, the system’s order matching procedure, opening and closing procedures
and prices, error trade policies, and trading limitations or requirements, and
in the case of all systems, qualifications for access and grounds for
termination and limitations on the types of orders that may be entered into the
system. Each of these matters may present different risk factors with respect to
trading on or using a particular system. Each system may also present risks
related to system access, varying response times, and security. In the case of
Internet-based systems, there may be additional types of risks related to system
access, varying response times and security, as well as risks related to service
providers and the receipt and monitoring of electronic mail.

RISKS ASSOCIATED WITH SYSTEM FAILURE

Trading through an electronic trading or order routing system exposes you to
risks associated with system or component failure. In the event of system or
component failure, it is possible that, for a certain time period, you may not
be able to enter new orders, execute existing orders, or modify or cancel orders
that were previously entered. System or component failure may also result in
loss of orders or order priority.

SIMULTANEOUS OPEN OUTCRY PIT AND ELECTRONIC TRADING

Some contracts offered on an electronic trading system may be traded
electronically and through open outcry during the same trading hours. You should
review the rules and regulations of the exchange offering the system and/or
listing the contract to determine how orders that do not designate a particular
process will be executed.

LIMITATION OF LIABILITY

Exchanges offering an electronic trading or order routing system and/or listing
the contract may have adopted rules to limit their liability, the liability of
FCMs, and software and communication system vendors and the amount of damages
you may collect for system failure and delays. These limitations of liability
provisions vary among the exchanges. You should consult the rules and
regulations of the relevant exchange(s) in order to understand these liability
limitations.

--------------------------------------------------------------------------------

*Each exchange’s relevant rules are available upon request from the industry
professional with whom you have an account. Some exchange’s relevant rules also
are available on the exchange’s Internet home page.

22


--------------------------------------------------------------------------------


NEW YORK BOARD OF TRADE

ELECTRONIC ORDER ROUTING SYSTEMS DISCLOSURE STATEMENT

The NYBOT exchanges have implemented an electronic order routing system (“EOR”),
which enables futures commission merchants (“FCMs”) to place orders for
contracts electronically with floor brokers and, where customers have access to
FCM automated order routing systems, to transmit orders to floor brokers using
those systems.

The EOR differs from traditional manual order routing methods and is subject to
the rules and regulations of each NYBOT exchange. Before you enter orders using
the EOR, you should carefully review the rules and regulations of the relevant
exchange.

RISKS ASSOCIATED WITH SYSTEM FAILURE

Entering orders through an electronic order routing system exposes you to risks
associated with systems or component failure. In the event of system or
component failure, it is possible that, for a certain time period, you may not
be able to enter new orders, or modify or cancel orders that were previously
entered. Systems or component failure may also result in loss of orders or order
priority.

LIMITATIONS OF LIABILITY

Each of Coffee, Sugar & Cocoa Exchange, Inc., New York Cotton Exchange, New York
Futures Exchange, Inc. and Citrus Associates of the New York Cotton Exchange,
Inc. have adopted By-Laws and Rules which contain limitations of liability
provisions. The exchanges have adopted rules to limit their liability, the
liability of their members, member firms and clearing members and the amount of
damages you may collect for system failure and delays. You should consult the
rules and regulations of the relevant exchange in order to understand these
liability limitations. Those rules and regulations are available upon request
from the industry professional with whom you have an account or by contacting
the relevant NYBOT exchange listed above.

23


--------------------------------------------------------------------------------


ADDITIONAL RISK DISCLOSURE STATEMENT

Dear Sir or Madam:

As a result of the following information on your account application, RJO is
providing you with their additional risk disclosure before you open a commodity
future and option trading account:

                   Your annual income is less than $25,000

                   Your net worth is less than $25,000

                   You are not between 21 and 65 years of age

                   You do not have at least six months of futures investment
experience

While RJO is prepared to open your account, it is required to advise you to
consider the risks involved with trading commodity futures and options. The risk
of loss in trading commodity futures and options can be substantial and may be
inappropriate for you for the reason checked above; therefore, you must consider
whether such trading is proper in light of your financial condition. Only Risk
Capital (money that you are able to lose without adversely affecting your
standard of living) should be invested. RJO recommends that you review the Risk
Disclosure Statement in the Account Agreement and/or discuss any concerns with
your broker or other financial advisor before finalizing your decision.

ACKNOWLEDGEMENT

I understand that the risks associated with commodity trading may not be
appropriate for me. However, I have read the Risk Disclosure Statements and I
have considered the financial risks involved in commodity trading with regard to
my financial condition, and I wish to proceed with opening an account.

If Individual or Joint Account:

 

 

 

If Corporation, Partnership, or other entity: (All

 

 

 

 

General Partners must sign.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

 

 

 

 

Customer Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Customer Name

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

X

 

 

 

 

Joint Party Signature

 

Date

 

 

Signature

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Joint Party Name

 

 

 

 

Date

 

 

 

24


--------------------------------------------------------------------------------


REQUEST FOR ELECTRONIC TRANSMISSION OF CUSTOMER STATEMENTS

Attention: R.J. O’Brien

The undersigned Customer (“Customer”) requests that you provide confirmation
statements of activity solely by electronic transmission to the E-mail address
indicated below. Please do not mail hard copies of such statements (except for
monthly statements).

Customer warrants and represents that the below-referenced E-mail will promptly
print out the relevant Customer statements in the form you transmit. Customer
understands that there is a risk of failure of any electronic transmission, and
will not hold you liable directly or indirectly for such failure. If Customer
fails to receive any confirmation statement that reflects activity of which
Customer is aware in the account, Customer will contact an RJO customer service
representative by 8:00 a.m. (CST) on the business day following the day of any
such activity.

This consent shall be effective until revoked by Customer in writing, signed by
the undersigned and delivered to R.J. O’Brien at 222 South Riverside Plaza,
Suite 900, Chicago, IL 60606. In addition, Customer acknowledges that for its
protection and the protection of RJO, any request to change the email address
listed below must be in writing and must bear the signature of the undersigned.
In the event such a request is received from a legal entity, such as a
corporation, LLC or partnership, the request must be accompanied by appropriate
documentation establishing that the person signing the request possesses the
requisite authority to bind the entity. By signing below, Customer represents
that the delivery and execution of this consent has been duly authorized.

 

 

 

 

 

 

 

 

 

JWH Global Trust

 

59000001-59000005

 

 

 

Customer Name

 

Account Number (s)

 

 

 

 

 

 

 

 

 

 

 

Erin Ryan <eryan@refcoinc.com>

 

 

 

 

Customer E-mail Address (Please Print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ A. Cazenave

 

 

9/27/06

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

Name:

A. Cazenave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JWH Global Trust

 

59000001-59000005

 

 

 

Customer Name

 

Account Number (s)

 

 

 

 

 

 

 

 

 

 

 

 

Lontiveros@refcoinc.com

 

 

 

 

Customer E-mail Address (Please Print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Annette Cazenave

 

9/27/06

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

Name:

Annette Cazenave

 

 

 

 

 

&

 

 

 

 

 

cwillis@refcoinc.com

 

 

 

 

 

/s/ A. Cazenave

 

9/27/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John W. Henry & Company, Inc.

 

 

 

 

Authorized Trader’s Name

 

 

 

 

 

 

 

 

 

 

 

IS@JWHmail.com

 

 

 

 

 

Authorized Trader’s Email Address (Please Print)

 

 

 

 

 

 

 

 

 

 

 

By

/s/ K.S. Webster

 

10/04/06

 

 

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

Kenneth S. Webster,

 

 

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25


--------------------------------------------------------------------------------


INTERNAL REVENUE CODE SUBSTITUTE FORM W-9

Social Security Number

 

 

Federal Employer ID Number

36-4113382

 

 

 

 

 

Legal Account Name:

JWH Global Trust

 

 

If you have NOT furnished R.J. O’Brien with your taxpayer identification number
(usually your Social Security number) and do NOT sign below, R.J. O’Brien must
generally withhold 20% of certain income from your account. I hereby certify
under penalties of perjury that I am not subject to backup withholding under the
provisions of Section 3406 (a)(1)(c) of the Internal Revenue Code.

X

/s/ Annette A. Cazenave,

 

 

Sept. 27, 2006

 

 

Signature  Refco Comm. Mgmt – Mging Owner

 

Date

 

 

Please note that all required regulatory information reporting applicable to
activity within this account (including Internal Revenue Service reporting) will
be submitted with the legal name and Federal Tax Identification Number stated
above.

Please note that all Foreign Accounts must fill out a form W-8 which can be
found on the R.J. O’Brien website at www.rjobrien.com. In addition, this account
form must be accompanied by a copy of your passport or other governmental
identification.

26


--------------------------------------------------------------------------------


R.J. O’BRIEN
ACCOUNT TRANSFER

CURRENT BROKERAGE HOUSE:

 

 

 

 

 

 

 

 

 

 

 

Account #

 

 

 

 

 

Gentlemen:

I have this day given R.J. O’Brien this form and my permission for them to
present it to you at their discretion. In accordance with the Commodity Futures
Trading Commission Act, I hereby demand that upon presentation of this document
to you by R.J. O’Brien, you do the following:

Please cancel any pending open orders I have with your firm. Additionally,
immediately transfer my account balance and all open futures and options
positions, cash, margins, or securities to:

R.J. O’Brien
222 South Riverside Plaza, Suite 900
Chicago, IL 60606

Send me a confirmation of this transfer.

Very truly yours,

If individual or joint account:

 

 

 

 

 

 

 

 

 

Print Customer Name

 

 

 

 

 

X

 

 

 

 

Customer Signature

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

Print Joint Party Name

 

 

 

 

 

 

 

 

 

 

X

 

 

 

 

Joint Party Signature

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

If corporation, partnership or other entity:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

Print Authorized Individual’s Name

 

 

 

 

 

 

 

 

 

X

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

Date

 

 

 

 

 

RJO ACCOUNT #:

 

 

27


--------------------------------------------------------------------------------


RJ O’BRIEN

RELATED ACCOUNT AUTHORIZATION

The undersigned (Customer) hereby authorizes and directs RJ O’Brien (RJO) to
open a new account using all existing account documentation including but not
limited to agreements and risk disclosure acknowledgements, maintained and
existing on file with RJO. Customer hereby acknowledges the receipt and
sufficiency of consideration in exchange for RJO’s agreement to open this new
account. Customer accepts and agrees to be obligated to all of the
representations and terms and conditions contained within the existing account
documentation, customer agreement, and other agreement, or acknowledgement of
receipt of risk disclosures previously agreed to with RJO or which are herein
incorporated by reference.

Customer further represents that any additional account opened pursuant to this
authorization is identical in all respects to customer’s existing account,
except as otherwise disclosed to RJO in writing, and further represents that
there have been no material changes in customer’s personal information or
financial condition as previously disclosed in prior account documentation.

Customer acknowledges that his/her separate accounts will not contain long
positions in one account and offsetting short positions in another account
unless such accounts are independently traded or unless one account is a
Speculative Account and the other is a Hedge Account.  In any event, Customer
understands that positions in separate accounts cannot be transferred from one
account to another account if such transfer would result in an offsetting
transaction.

ACCOUNT TITLE

 JWH Global Trust

 

 

 

 

EXISTING ACCOUNT #

 

 

NEW ACCOUNT #

 

 

 

 

 

 

 

 

 

Signature

 

 

Joint Owner Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

Print Name

 

 

 

 

 

Date:

        /        /

 

 

 

 

 


--------------------------------------------------------------------------------